Title: To James Madison from John Graham, [3 September] 1811
From: Graham, John
To: Madison, James


Dear SirDept of State [3 September 1811]
Mr Hamilton arrived last Night with the Despatches by the “John Adams.” By the advice of his Father I have decided that he should go on with them to you—thinking it probable that you might wish to make some enquiries of him on subjects not touched on in the Letters.
It was my intention not to have opened any of the Despatches but I thought it right to inform the Heads of Departments who were here that I was ready to do so if they wished it and Mr Hamilton signifying a desire to know the contents of Mr Russells Letters they were opened accordingly and submitted to him & the Secy of War.
There are some Letters from Mr Adams of later date than those heretofore received, say to the 19th May—much of them being in Cypher they are detained to be decyphered. He had not received intelligence of the change of situation intended for him.
I had the Honor to receive your Letter of the 31st. Augt this Morng. and have seen Mr Barry and given him the Memo it contained. He promises to purchase the things immediately and send them on as you direct. I wish they were now ready as in that case Mr Hamn. could take them with him.
For the first time since I was a Child I have had a severe bilious fever. Since thursday week I have been confined to my Room. The arrival of the Despatches brought me to the Office today but I yet feel almost too feeble & weak for Business. With Sentiments of the most affectionate attachment I am Dear Sir Your Mo: Obt Sert
John Graham
The Letters inclosed in yours have been sent as directed. The Prospect of the Maryland Election is much against us.
